               Case 2:20-cv-01231-RSL Document 11 Filed 02/26/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
          STATE OF WASHINGTON,                              Case No. 2:20-cv-1231-RSL
 9

10                                    Plaintiff,            STIPULATED MOTION

11                       v.

12        OFFICE OF MANAGEMENT AND BUDGET,
13
                                      Defendant.
14

15

16
             The parties, by and through their counsel of record, hereby STIPULATE AND AGREE
17
     to the following:
18
     1.      This Court previously issued a Case Management Order, Dkt. # 7, in the above-captioned
19
     lawsuit under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, setting certain summary
20
     judgment deadlines, and providing that “[t]he parties may file a stipulation and proposed order to
21
     extend the motion deadline if warranted.” Dkt. # 7 at 2.
22
     2.      At this time, Defendant has released documents to Plaintiff under FOIA and the parties are
23
     working in good faith to try to resolve any disputes and/or potential dispute regarding
24
     withholdings pursuant to a FOIA exemption claim. In order to allow the parties additional time
25
     to try and resolve these matters without motions practice or narrow the issues in need of Court
26
     resolution, the parties agree and stipulate that there is good cause to extend the current summary
27

28   STIPULATED MOTION                                                    UNITED STATES ATTORNEY
     2:20-cv-1231-RSL                                                    700 STEWART STREET, SUITE 5220
     PAGE– 1                                                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:20-cv-01231-RSL Document 11 Filed 02/26/21 Page 2 of 3




 1   judgment deadlines set forth in the Case Management Order, Dkt. # 7.

 2   3.    Based on the good cause identified above, and in order to try to conserve judicial resources,

 3   the parties jointly propose to strike the current summary judgment deadlines and propose to

 4   provide this Court with a status update and/or propose a stipulated briefing schedule within 60

 5   days. Should resolution not be possible, the parties reserve their rights to bring a motion for

 6   summary judgment in advance of 60 days.

 7

 8   IT IS SO STIPULATED, THROUGH PARTIES OF RECORD.

 9
     DATED this 23rd day of February, 2021.
10

11   BRIAN T. MORAN                                      ROBERT W. FERGUSON
12   United States Attorney                              Attorney General

13   s/ Katie D. Fairchild                               s/ Lauryn K. Fraas
     KATIE D. FAIRCHILD, WSBA #47712                     LAURYN K. FRAAS, WSBA #53238
14   Assistant United States Attorney                    NATHAN K. BAYS, WSBA #43025
     United States Attorney’s Office                     Assistant Attorneys General
15   700 Stewart Street, Suite 5220                      Office of the Attorney General
16   Seattle, Washington 98101-1271                      800 Fifth Avenue, Suite 2000
     Phone: 206-553-4358                                 Seattle, WA 98104
17   Fax: 206-553-4067                                   (206)-464-7744
     Email: katie.fairchild@usdoj.gov                    Lauryn.Fraas@atg.wa.gov
18                                                       NathanBays@atg.wa.gov
19   Attorneys for Defendant                             Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28   STIPULATED MOTION                                                    UNITED STATES ATTORNEY
     2:20-cv-1231-RSL                                                    700 STEWART STREET, SUITE 5220
     PAGE– 2                                                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:20-cv-01231-RSL Document 11 Filed 02/26/21 Page 3 of 3




 1                                                  ORDER

 2             Having reviewed the stipulation of the parties, the current dispositive motion deadline is

 3   hereby STRICKEN. The parties shall, within 60 days of the date of this order, file a notice of

 4   settlement, a status update, and/or a proposed stipulated briefing schedule for the Court’s

 5   review.

 6
           Dated this 26th day of February, 2021.
 7

 8

 9                                                          ROBERT S. LASNIK
                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION                                                       UNITED STATES ATTORNEY
     2:20-cv-1231-RSL                                                       700 STEWART STREET, SUITE 5220
     PAGE– 3                                                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
